I think this court might announce in this case, definitely, that in future cases the principle announced in U.S. Fire Ins. Co. v. Dickerson, 82 Fla. 442, 90 So.2d 621, will be strictly applied. In view of the holding in 103 Fla. 758, 139 So.2d 193, it would not be proper to apply the rule laid down in the Dickerson case to the case at bar. There was no reversal in the Dickerson case, on account of the violation of the rule, because in that case the parties had agreed during the trial as to the amount of attorney's fees to be allowed in case of recovery by the plaintiff. *Page 718